Case 3:20-cr-02747-WVG Document 21 Filed 10/15/20 PageID.31 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                        HONORABLE LARRY A. BURNS
11

12   UNITED STATES OF AMERICA,    )            Criminal No. 20CR2747-LAB-1
                                  )
13                     Plaintiff, )            ORDER APPROVING
                                  )            CONTINUANCE OF MOTION
14   v.                           )            HEARING CURRENTLY SET FOR
                                  )            OCTOBER 19, 2020 AT 2:00 P.M.
15   BEATRIZ ADRIANA SANCHEZ (1), )            AND RESETTING THE MOTION
                                  )            HEARING FOR NOVEMBER 2, 2020
16                     Defendant. )            AT 2:00 P.M.
                                  )
17                                )
                                  )
18

19

20         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the
21   motion hearing currently set for OCTOBER 19, 2020 at 2:00 p.m. in this Court is
22   continued and reset for NOVEMBER 2, 2020 at 2:00 p.m. in this Court.
23         IT IS HEREBY ORDERED that time is excluded under the Speedy Trial
24   Act up to and including NOVEBMER 2, 2020.
25   IT IS SO ORDERED.
26
                                                                    ___       _
27 Dated: 10/15/2020                 HON. LARRY A. BURNS
                                     Chief United States District Judge
28
            ORDER GRANTING JOINT MOTION TO CONTINUE MOTION HEARING
                                       1
                                                            20 CR 2747-LAB-1
